Name: Commission Regulation (EEC) No 591/86 of 28 February 1986 laying down detailed rules for the application of the export refunds applicable to trade between the Community as constituted at 31 December 1985 and Spain and Portugal
 Type: Regulation
 Subject Matter: trade policy;  Europe
 Date Published: nan

 No L 58/2 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 591 /86 of 28 February 1986 laying down detailed rules for the application of the export refunds applicable to trade between the Community as constituted at 31 December 1985 and Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Whereas the detailed rules for the application of the export refunds which may be granted in respect of such exports should be laid down ; whereas , for this purpose , the mechanism adopted after the accession of Spain and Portugal for granting accession compensatory amounts in intra-Community trade should be used as a basis ; whereas certain provisions of Commission Regu ­ lation (EEC) No 548/86 (") should be applied to the export refunds in question ; Whereas , in view of the fact that refunds are in some cases granted in respect of intra-Community trade, the consequences of the existence of such refunds should be specified when refunds are also fixed for export to third countries ; Whereas refunds may not be fixed in respect of intra- Community trade unless the consultation procedure provided for in Article 142 of the Act of Accession , in the case of fruit and vegetables exported to Spain , and in Article 276 of the said Act , in the case of products which are subject to transition by stages and which are exported to Portugal , have been applied ; Whereas the Management Committees concerned have not delivered an opinion within the time limits set by their respective chairmen , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 17 thereof, and the corresponding provisions of Council Regulations (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3 ), ( EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegeta ­ bles (4), ( EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (5 ), ( EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (6), (EEC) No 2771 /75 of 29 October 1975 on the common organ ­ ization of the market in eggs (7), ( EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (8), ( EEC) No 1418/76 of 21 June 1976 on the common organization of the mar ­ ket in rice (9) and (EEC) No 377/79 of 5 February 1979 on the common organization of the market in wine ( l0), HAS ADOPTED THIS REGULATION : Whereas Articles 141 and 275 of the Act of Accession provide for the possible granting of refunds in respect of exports to Spain or Portugal from the Community as constituted at 31 December 1985 ; whereas this possibil ­ ity is limited to fruit and vegetables covered by Regula ­ tion ( EEC) No 1035 /72 exported to Spain between 1 March 1986 and 31 December 1989 and to products subject to a transition by stages exported to Portugal during the first stage as defined in Article 260 of the Act ; Article 1 This Regulation lays down detailed rules for the appli ­ cation of the export refunds granted by the Community of Ten at export and mentioned in Articles 141 and 275 of the Treaty of Accession either :  for products mentioned in Article 131 of the Treaty of Accession destined for Spain during the period mentioned in the first indent of that Article , or  for products mentioned in Article 259 of the Treaty of Accession destined for Portugal during the period following the application of Article 260 of the Treaty . ( 1 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (-) OJNoL362, 31 . 12 . 1985 , p. 8 . (-') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (  ») OJ No L 118 , 20 . 5 . 1972, p. 1 . (?) OJ No L281 , 1 . 11 . 1975 , p. 1 . ( « ¢) OJ No L282, 1 . 11 . 1975 , p. 1 . ( 7 ) OJ No L 282 , 1 . 11 . 1975 , p. 49 . ( «) OJ No L 282, 1 . 11 . 1975 , p. 77 . (9) OJ No L 166, 25 . 6 . 1976, p. 1 . ( 10) OJ No L 54, 5.3 . 1979, p. 1 . (") OJ No L 55 , 1.3 . 1986, p. 52 . 1 . 3 . 86 Official Journal of the European Communities No L 58 /3 where products identical to those referred to in Article 1 are intended for export to third countries . Article 2 The provisions of Articles 5 to 10 of Regulation (EEC) No 548/86 shall apply mutatis mutandis to the granting of the refunds mentioned in Article 1 . Article 4 Where the arrangements provided for in Council Regu ­ lations (EEC) No 565/80 and (EEC) No 798/80 (3 ) are applied , the products shall be regarded as having left the geographical territory of the Community when they are released for consumption in Spain or Portugal . Article 5 This Regulation shall enter into force on 1 March 1986 . Article 3 The fixing, or otherwise , of a refund for products referred to in Article 1 shall not be taken into consider ­ ation for the purposes of :  determining the lowest rate of refund , within the meaning of Article 21 of Commission Regulation (EEC) No 2730/79 ('),  applying Articles 4 (7) and 5 (3 ) of Council Regula ­ tion (EEC) No 565/80 (2); This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L317, 12 . 12 . 1979, p. 1 . 0 OJNoL62, 7 . 3 . 1980, p. 5 . (  ') OJ No L 87 , 1.4 . 1980, p. 42 .